Exhibit 10.40

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT (“First Amendment”) made this 9 day of
July, 2008, by and between Keystone Cranbury East, LLC (hereinafter referred to
as “Landlord”), and La Jobi, Inc as successor in interest to LaJobi Industries,
Inc. (hereinafter referred to as “Tenant”), in premises located at 257 Prospect
Plains Road, Cranbury, New Jersey.

WITNESSETH:

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated the
27th day of June 2003 (the “Lease”) for certain premises consisting of
approximately 218,700 square feet located at 257 Prospect Plains Road Cranbury,
New Jersey, (the “Premises”), the term of the lease is scheduled to expire
December 31, 2008, and

WHEREAS, Tenant desires to extend Tenant’s Lease; and

WHEREAS, the parties hereto now desire to amend and modify said Lease as more
fully hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the Premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Landlord and Tenant do hereby extend the term of the Lease for an additional
five (5) year term (the “First Renewal Term”) commencing January 1, 2009 and
expiring December 31, 2013.

2. Landlord and Tenant do hereby agree that the Base Rent for the First
Extension Term shall be:

1/1/2009—12/31/2010: $4.55 per square foot per annum, triple net

1/1/2011—12/31/2012: $4.65 per square foot per annum, triple net

1/1/2013—12/31/2013: $4.90 per square foot per annum, triple net

The Base Rent for the First Extension Term and the estimated Operating Expenses
shall be payable in advance in accordance with the terms of the Lease.

3. Landlord shall provide Tenant with an allowance in the amount of $10,000 (the
“Improvement Allowance”) which Tenant shall use solely for making improvements
within Premises subject to Landlord’s prior approval (“Improvements”). Tenant
shall be responsible for the completion of all work associated with the
Improvement Allowance, and payment shall be made by Landlord to Tenant within 30
days following (i) completion of the Improvements, (ii) Landlord’s receipt of
Tenant’s invoice substantiating the costs related thereto, (iii) Landlord’s
receipt of final lien waivers from all contractors and subcontractors who did
work on the Improvements, and (iv) Landlord’s receipt of a copy of the final
permit approved by the applicable governing authority to the extent required for
such Improvements. Landlord shall be under no obligation to pay for any
Improvements to the Premises in excess of the Improvement Allowance. Further,
such Improvement Allowance shall only be available for Tenant’s use through
November 30, 2009, and Tenant hereby waives any and all rights to any unused
portion of the Improvement Allowance remaining as of November 30, 2009. Tenant
and Tenant’s contractors will comply with any and all insurance requirements as
provided in the Lease. All work will be done in a good workmanlike manner, and
will be done in accordance with any and all applicable codes.

4. Paragraph 1.18 of the Lease is hereby deleted in its entirety and replaced
with the following: “Permitted Use” shall mean only use for warehousing,
distribution, and light assembly of all juvenile products, and ancillary office
and administrative uses.

5. Except, as otherwise specifically modified herein, all defined terms used in
this First Amendment shall have the same respective meanings as provided for
such defined terms in the Lease.

6. Except as herein amended, the terms and conditions of the Lease and any
Amendments thereto, shall continue in full force and effect and the Lease as
amended herein is hereby ratified and affirmed by Landlord and Tenant.

7. This First Amendment shall be construed under and enforceable in accordance
with the laws of the State of New Jersey.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment in
multiple counterparts, each of which shall have the force and effect of an
original.

 

TENANT:     LANDLORD: La Jobi, Inc.     Keystone Cranbury East, LLC By:  

/s/ Lawrence Bivona

    By:  

/s/ Paul D. Loosmann

Name:   /s/ Lawrence Bivona     Name:   /s/ Paul D. Loosmann Title:   President
    Its:   Senior Vice President